Matter of Huntley v Stanford (2015 NY Slip Op 09282)





Matter of Huntley v Stanford


2015 NY Slip Op 09282


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2014-03102
 (Index No. 7805/13)

[*1]In the Matter of Jason Huntley, appellant, 
vTina Marie Stanford, etc., respondent.


Jason Huntley, Otisville, NY, appellant pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Michael S. Belohlavek and Karen W. Lin of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole dated February 15, 2013, denying, after a hearing, the petitioner's application to be released to parole, the petitioner appeals from a judgment of the Supreme Court, Orange County (Bartlett, J.), dated December 13, 2013, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, without costs or disbursements.
Judicial review of the determinations of the New York State Board of Parole (hereinafter the Parole Board) is narrowly circumscribed (see Matter of Briguglio v New York State Bd. of Parole, 24 NY2d 21, 29; Matter of Hardwick v Dennison, 43 AD3d 406, 407; Matter of Rhoden v New York State Div. of Parole, 270 AD2d 550, 551). Moreover, while the Parole Board is required to consider the relevant statutory factors (see Executive Law § 259-i[2][c]) in reaching its determination, it is not required to address each factor in its decision or accord all of the factors equal weight (see Matter of Thomches v Evans, 108 AD3d 724; Matter of Samuel v Alexander, 69 AD3d 861, 862; Matter of Comfort v New York State Div. of Parole, 68 AD3d 1295, 1296; see also Matter of Olmosperez v Evans, 114 AD3d 1077, 1078, affd ___ NY3d ___, 2015 NY Slip Op 07700 [2015]). In this case, the hearing record and the text of the Parole Board's determination establish that the requisite factors were properly considered.
The petitioner's remaining contentions are without merit.
Since the petitioner failed to sustain his burden of demonstrating that the challenged determination was irrational, the Supreme Court correctly denied the petition and dismissed the proceeding (see Matter of Thomches v Evans, 108 AD3d at 724-725; Matter of Samuel v Alexander, 69 AD3d at 862; Matter of Hardwick v Dennison, 43 AD3d at 407).
ENG, P.J., DILLON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court